
	
		I
		111th CONGRESS
		2d Session
		H. R. 6349
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  greater transparency in the conversion of Department of Defense functions
		  previously performed by contractors to performance by Department of Defense
		  employees, and for other purposes.
	
	
		1.Transparency in conversion of
			 functions to performance by Department of Defense civilian employees
			(a)In
			 generalChapter 146 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					2477.Transparency
				in conversion of functions to performance by Department of Defense civilian
				employees
						(a)Provision of
				informationThe Secretary of
				Defense shall submit to Congress and make publicly available on an Internet Web
				site the following information:
							(1)The total number
				of jobs, performed by both Department of Defense civilian employees and
				contractors, in each State and at each military installation.
							(2)The total number
				of Department of Defense functions converted from performance by contractors to
				performance by Department of Defense civilian employees in each State and at
				each military installation, and the task area of each such function.
							(b)Cost of
				performance comparisonsThe Secretary of Defense shall make
				publicly available the comparison of the cost of performance of each Department
				of Defense function that is converted from performance by a contractor to
				performance by Department of Defense civilian employees.
						(c)Small business
				concern appeal procedureAny small business concern (under the
				meaning given that term in section 3 of the Small Business Act (15 U.S.C. 632))
				that performs a Department of Defense function that is converted to performance
				by Department of Defense civilian employees and that by reason of such
				conversion loses 33 percent or more of the revenue generated by the concern
				through contracts or 33 percent or more of the employees of the concern may
				appeal the conversion of the function to the Inspector General of the military
				department concerned or to the Secretary of
				Defense.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						2477. Transparency in conversion of
				functions to performance by Department of Defense civilian
				employees.
					
					.
			
